United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3075
                                   ___________

Cynthia E. Canady; Marva Jean              *
Saunders, individually and representing *
a class of similarly situated persons,     *
                                           *
       Plaintiffs - Appellants,            *
                                           *
Coleman McClain, et al.,                   * Appeal from the United States
                                           * District Court for the
       Intervenor Plaintiffs - Appellants, * Western District of Missouri.
                                           *
       v.                                  *      [UNPUBLISHED]
                                           *
Allstate Insurance Company, et al.,        *
                                           *
       Defendants - Appellees.             *
                                     ___________

                                 Submitted: February 9, 1998
                                     Filed: July 6, 1998
                                   ___________

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
                         ___________

PER CURIAM.

       Named plaintiffs and others commenced this purported class action alleging that
defendant insurance companies conspired to and did refuse to sell homeowners’
insurance on equal terms to residents of predominantly minority neighborhoods in St.
Louis and Kansas City, Missouri, thereby violating 42 U.S.C. §§ 1981, 1982, and
1985(3); the Fair Housing Act, 42 U.S.C. §§ 3601 et seq.; and Missouri common law.
The district court1 initially dismissed plaintiffs’ § 1985(3) and common law conspiracy
claims because the Complaint failed to allege facts suggesting “a meeting of the minds”
among the insurers. After several months of discovery, the court ruled that, absent a
viable claim of conspiracy, plaintiffs lack standing to sue defendants with whom they
had no contact. The court denied plaintiffs’ motion for class certification, concluding
the proposed class -- “all persons who have owned a home located in a zip code in the
State of Missouri whose minority population was 50% or greater according to the 1990
Census” -- was overbroad and did not meet Fed. R. Civ. P. 23(a)’s requirements of
numerosity, commonality, typicality, and adequacy of class representatives because of
the standing deficiencies. The court then dismissed the Complaint without prejudice.

       On appeal, plaintiffs argue the district court erred in dismissing their various
conspiracy claims, in ruling that they lack standing, and in denying their motion for
class certification. We review the court’s refusal to certify a class for abuse of
discretion. See Coleman v. Watt, 40 F.3d 255, 259 (8th Cir. 1994). After careful
review of the record, we affirm for the reasons stated in the district court’s thorough
opinions. See 8th Cir. R. 47B. Plaintiffs also seek leave to supplement their original
conspiracy pleadings. However, plaintiffs did not give the district court an opportunity
to consider this issue nor explain on appeal how they would amend to save their claims.
See Batra v. Board of Regents, 79 F.3d 717, 722 (8th Cir. 1996).

      A true copy.

             Attest:
                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
        The HONORABLE FERNANDO J. GAITAN, JR., United States District Judge
for the Western District of Missouri.

                                          -2-